Citation Nr: 0534528	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to non-
Hodgkin's lymphoma.

3.  Entitlement to service connection for gout, to include as 
secondary to non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
non-Hodgkin's lymphoma, GERD, and gout.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  While the veteran received the Vietnam Service Medal and 
served aboard ship off the waters of Vietnam, the conditions 
of such duty did not involve duty or visitation in the 
Republic of Vietnam; there is no supportive evidence to show 
that he was exposed to Agent Orange or other herbicides while 
on active duty, and his claimed exposure may not be presumed 
by law.

3.  The service medical records do not contain any findings 
attributed to non-Hodgkin's lymphoma; the first post service 
medical evidence is dated more than 20 years after service; 
and there is no competent medical opinion linking a post-
service diagnosis to service.

4.  The service medical records do not contain any findings 
attributed to gastroesophageal reflux disease; the first post 
service medical evidence is dated approximately 27 years 
after service; and there is no competent medical opinion 
linking a post-service diagnosis to service.

5.  The service medical records do not contain any findings 
attributed to gout; the first post service medical evidence 
is dated decades after service; and there is no competent 
medical opinion linking a post-service diagnosis to service.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Service connection for a gastroesophageal reflux disease 
(GERD), to include as secondary to non-Hodgkin's lymphoma, is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Service connection for gout, to include as secondary to 
non-Hodgkin's lymphoma, is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2004 rating decision; the June 
2004 Statement of the Case; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for service 
connection for non-Hodgkin's lymphoma, GERD, and gout, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the veteran's claims.  Further, letters from the RO to the 
veteran dated August 2003, October 2003, November 2003, and 
December 2003 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In summary, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims for service connection for non-Hodgkin's lymphoma, 
GERD, and gout, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in August 2003 and December 2003, prior to the 
January 2004 RO rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The latter "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements or providing the precise 
language of the forth element is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
August 2003, October 2003, November 2003, and December 2003 
correspondence and asked him to identify all medical 
providers who treated him for non-Hodgkins lymphoma, GERD, 
and gout.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran contends that service connection for non-Hodgkins 
lymphoma is warranted based on his alleged exposed to Agent 
Orange while on active duty.  Non-Hodgkins lymphoma is one of 
the presumptive diseases listed in 38 C.F.R. § 3.309(e).  
However, in this case, as will be explained in the analysis 
below, the veteran is not entitled to the presumption of 
herbicide exposure as the record shows that, while he was on 
active duty on a ship off the coast of Vietnam, he did set 
foot in Vietnam.  As to the direct incurrence or one year 
presumptive aspects of the claim, there is no medical 
evidence of a malignant disease, to include non-Hodgkins 
lymphoma, during service or for more than 20 years post-
service, nor is there any competent opinion that suggests a 
nexus between such and service.  Under these circumstances, 
there is no duty to provide an examination or opinion.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's other claims are for service connection for 
GERD and gout, to include as secondary to non-Hodgkins 
lymphoma.  Since this Board decision finds that service 
connection is not warranted for non-Hodgkins lymphoma, the 
veteran's secondary service claims cannot be established on a 
secondary basis as a matter of law.  38 C.F.R. § 3.310(a); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).  As to the 
direct incurrence aspect of the claim, since there is no 
evidence of GERD or gout until approximately 27 years and 20 
years post-service, respectively, and no competent evidence 
suggesting either contended causal relationship, there is no 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells, 
supra.     

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from April 1970 to June 
1972.  He claims to be suffering from non-Hodgkin's lymphoma 
as a result of his military service.  Specifically, he 
believes that his non-Hodgkin's lymphoma is due to exposure 
to Agent Orange during service.  He testified at an April 
2005 video conference hearing, that he served on the U.S.S. 
Kitty Hawk off the coast of Vietnam.  He stated that he 
served in the ventilation shop, assembled bombs, washed 
laundry, supported underway replenishment and handled 
helicopters that flew in and out of Vietnam.  

The record was held open for 60 days following the hearing so 
that the veteran could submit evidence from the Mayo Clinic 
and the Century Clinic that would support his contention that 
he was exposed to Agent Orange during service.  The veteran 
submitted a June 2005 correspondence from the Century clinic 
indicating that his records (blood work performed in 1994) 
were destroyed.  He also resubmitted a December 1993 
correspondence from Dr. R.T.S. of the Mayo Clinic.  This 
evidence was already a part of the veteran's claims file and 
it revealed only that the veteran had undergone a biopsy of 
the left iliac lymph node in December 1993 and been diagnosed 
with a malignant lymphoma, diffuse large type, B-Cell 
phenotype.      

The veteran's service medical records, including a normal 
separation examination, reveal no findings attributed to non-
Hodgkins lymphoma, GERD, or gout.  He did have a suspected 
fracture of his left foot in April 1972.  X-rays were 
negative; he was prescribed hot soaks; and there is no 
further mention of it in the service medical records.    

In a July 2003 medical statement, A. H. W., M.D. (Dr. W), 
reported that he first saw the veteran in December 1993.  At 
that time, the veteran had been having symptoms (swelling in 
left leg, 40 pound weight loss, night sweats, weakness, and 
fatigue) for six months to a year.  Dr. W diagnosed him with 
stage IIIB diffuse large cell lymphoma.  He was treated with 
eight cycles of chemotherapy consisting of Cytoxan, 
Adriamycin, vincristine and prednisone beginning December 27, 
1993 and finishing on July 15, 1994.  He enjoyed a complete 
remission and was still free of disease at his last 
evaluation on March 19, 2003.  His only medication was Nexium 
for chronic esophageal reflux symptoms.  

The first medical evidence pertaining to the veteran's GERD 
is a March 1999 operative report in which the veteran was 
assessed with reflux esophagitis, an apparently benign 
esophageal nodule, and gastritis.  He underwent an 
esophagogastroduodenoscopy with small bowel biopsy and 
colonoscopy to the cecum.  He began taking Zantac.  A 
diagnosis of GERD was recorded again in January 2001 and 
March 2003 (at which time it was noted to be stable).  

A September 1992 treatment note indicates that that the 
veteran sought treatment for swelling of his left ankle of 
two days duration.  He suspected that it may have been a 
"bug bite".  The following day, the pain had improved in 
his left foot, but the swelling had increased and evolved up 
his distal leg.  Upon examination, there was swelling and 
tenderness over the distal part of the fibula.  CBC was 
normal and uric acid was elevated to 8.4.  The clinician 
suspected that the veteran had gout.  Subsequent treatment 
notes revealed different assessments including "possible or 
probable insect bite" (October 1992); "pain in the lower 
part of the calves secondary to the boots being too tight.  
Swelling of the left leg and calf tenderness of uncertain 
etiology" (November 1992); "etiology of his pain uncertain 
to me at this point in time" (November 1992); and vasculitis 
(September 1993).  By November 1993, vasculitis appeared to 
be under good control.  In July 2003, the veteran reported a 
one week history of pain in his left foot.  The clinician 
noted that there was a question of gout.  An X-ray 
examination showed hallux valgus with mild to moderate 
degenerative changes.  

Also of record is a medical excerpt obtained from the 
Internet, MayoClinic.com., relating to the risk factors for 
gout, received by the RO in august 2003.  One of the risk 
factors underlined in the article is a reference to 
chemotherapy treatment for cancer.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a malignant tumor (to include 
non-Hodgkins lymphoma) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. § 
3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed).

While the veteran did receive the Vietnam Service Medal, he 
specifically testified at his April 2005 Board 
Videoconference hearing that he was stationed on the U.S.S. 
Kitty Hawk, which patrolled the waters off of Vietnam's 
shore.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). (Emphasis 
added.)  The VA General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  The veteran is aware that visitation into the 
Republic of Vietnam is necessary in order to trigger the 
presumption of exposure to herbicides.  Nonetheless, he has 
not provided any evidence that he did set foot in Vietnam, 
nor has he even made such a contention.  In view of the fact 
that the veteran has not set foot in Vietnam, the presumption 
of having been exposed to herbicides during the Vietnam is 
not applicable in this case.

In absence of the aforementioned presumption, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, there are no findings in the service medical records 
that are attributed to non-Hodgkins lymphoma.  The post 
service medical evidence records reveal that the veteran was 
diagnosed with stage IIIB diffuse large cell lymphoma in 
December 1993, after symptoms had been present for six month 
to one year.  Thus, symptoms may have been present in 
December 1992 at the earliest, which is more than 20 years 
after the veteran was discharged from service.  Furthermore, 
the medical evidence does not show a nexus between a current 
diagnosis of non-Hodgkins lymphoma and any incident of 
service.  

The lack of any post-service medical records until December 
1993 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board 
finds that, with no evidence of non-Hodgkin's lymphoma until 
approximately 20 years after service, and in the absence of 
any competent evidence suggesting that the veteran's non-
Hodgkin's lymphoma is causally linked to any incident of 
service, service connection for non-Hodgkin's lymphoma is 
also not warranted on a direct incurrence or one-year 
presumptive basis.  

The Board has also considered the veteran's testimony at a 
Board hearing in April 2005 to the effect that he was told by 
a physician that he had "traces of herbicide" in his blood.  
However, he has submitted no medical or laboratory evidence 
in support of this statement.  The Board assigns little 
probative weight to this testimony, considering that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).

As the preponderance of the evidence is against the claim for 
service connection for non-Hodgkins lymphoma, to include as 
due to exposure to herbicides, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(a); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

GERD and gout

The veteran's primary contention is with respect to the other 
issues on appeal is that his GERD and gout were caused by his 
non-Hodgkin's lymphoma.  Since the veteran is not service 
connected for non-Hodgkin's lymphoma, it is not possible to 
grant service connection for GERD and gout on a secondary 
basis.  That is, even if the medical evidence showed that 
either disease was caused or aggravated by his non-Hodgkin's 
lymphoma , as service connection is not in effect for the 
latter disease, secondary service connection must be denied 
as a matter of law.  38 C.F.R. § 3.310(a); Sabonis, supra.

The Board also finds that there is no basis to grant either 
claim for service connection on a direct incurrence basis.  
The service medical records, including a normal separation 
examination, contain no findings attributable to either GERD 
or gout.  

There is no post service medical evidence of GERD until March 
1999, approximately 27 years after service, and there is no 
competent medical opinion that suggests a nexus between GERD 
and service.  

There is no post service medical evidence of gout until 
September 1992, approximately 20 years after service.  This 
post service medical evidence leaves doubt as to whether the 
veteran even has a current diagnosis of gout.  In September 
1992, the clinician's assessment was "suspect gout."  
Further treatment notes do not mention gout again until July 
2003, at which time the reports indicate a "question of 
gout" and a "history of gout."  In any event, with no 
medical evidence of gout during service or for so many years 
thereafter and with no competent evidence suggesting a link 
between a post-service diagnosis of gout and service, there 
is no basis to grant service connection on a direct 
incurrence basis.  

As with the veteran's non-Hodgkins lymphoma, the absence of 
medical evidence of either disease for so many years post-
service or even contemporaneously recorded lay evidence of 
continuity of symptomatology weighs against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]. 

As to the medical article on risk factors for gout, the Board 
finds that it relates to the claim for secondary service 
connection, which, as noted above, must be denied as a matter 
of law.  Moreover, in a long line of cases, the Court of 
Appeals for Veterans Claims has consistently held that 
medical treatise evidence that is generic and inconclusive as 
to the specific facts in a case, such as the article 
submitted by the veteran, was insufficient to establish 
causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  

As the preponderance of the evidence is against the claims 
for service connection for GERD and gout, the benefit of the 
doubt doctrine is not for application and both claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for non-Hodgkins lymphoma, 
to include as due to exposure to herbicides, is denied.

Entitlement to service connection for GERD, to include as 
secondary to non-Hodgkins lymphoma, is denied.  

Entitlement to service connection for gout, to include as 
secondary to non-Hodgkins lymphoma, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


